09/21/2022


     IN THE SUPREME COURT OF THE STATE OF MONTANA                         Case Number: DA 22-0368




                             No. DA 22-0368


STATE OF MONTANA,

           Plaintiff and Appellee,

     v.

MICHAEL OKEEFE,

           Defendant and Appellant.



                                 GRANT



      Pursuant to authority granted under Mont. R. App. P. 26(1), the

Appellant is given an extension of time until October 24, 2022, to prepare,

file, and serve the Appellant’s opening brief.




                                                              Electronically signed by:
                                                                 Bowen Greenwood
                                                             Clerk of the Supreme Court
                                                                 September 21 2022